Appeal from an order of the Family Court, Wayne County (Dennis M. Kehoe, J), *1637entered July 12, 2010 in a proceeding pursuant to Family Court Act article 4. The order denied the objections of petitioner to the order of the Support Magistrate dismissing his petition for a modification of support.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Family Court. Present — Scudder, P.J., Smith, Garni, Sconiers and Green, JJ.